Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 1 of 11 PageID #: 1600




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

  I F G PORT HOLDINGS LLC                         :          CASE NO.2:19-CV-0835


  VERSUS                                          :          JUDGE TERRY A. DOUGHTY

  UNDERWRITERS AT LLOYDS
  LONDON, ET AL.                                  :          MAGISTRATE JUDGE KAY


                             MEMORANDUM RULING AND
                         ORDER FOLLOWING IN CAMERA REVIEW


         Before the court is the Motion to Compel Responses to Discovery Requests Issued to

  Certain Underwriters at Subscribing to Policy B0180PC1801898 (the “Motion”) (Doc. 64), filed

  by IFG Port Holdings, LLC (“IFG”). The court has previously addressed issues raised by the

  Motion via hearing begun on April 6, 2021, (Doc. 73) and resumed on May 13, 2021 (Doc. 94).

  On May 13, 2021, the court ordered submission of certain documents for in camera review. Doc.

  94. That review now being complete, the court now GRANTS the Motion in part and ORDERS

  production of certain previously withheld or redacted documents, as outlined below, and for the

  following reasons:

                                                 I.
                                           BACKGROUND

         This case is an insurance coverage dispute stemming from a June 28, 2018, fire and

  explosion at IFG’s export grain terminal located at the Port of Lake Charles. Doc. 1. IFG alleges

  that defendants, Certain Underwriters at Lloyd’s of London Subscribing to Policy

  B0180PC1801898 (“UL”), have failed to pay for covered losses. IFG seeks declaratory, monetary,

  and other damages. In the event that Louisiana law is held the be applicable to this matter, IFG

                                                 -1-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 2 of 11 PageID #: 1601




  asserts a claim for penalties for alleged breaches of the duties of good faith and fair dealing. Doc.

  53, p. 8, para. 15.

          The issues raised by the Motion to Compel (Doc. 64) have largely been resolved, and the

  in camera review is intended to resolve the remaining dispute concerning the explanations UL

  provided in its privilege log, which IFG argues are inadequate to allow an independent evaluation

  of the reason certain documents were withheld from production. The in camera review will also

  put into effect the court’s prior ruling concerning the discoverability of information related to

  insurance reserves. Doc. 100.

                                                        II.
                                                      ANALYSIS

          The court undertook a review of the items on UL’s privilege log to determine if they were

  protected from discovery under the work product doctrine or attorney-client privilege. In this

  diversity case, state law applies to UL’s claims of attorney-client privilege, and federal law governs

  whether the items are immune from discovery under work-product doctrine.1

          Rule 26(b)(3) governs federal work-product doctrine, which protects from discovery

  documents prepared in anticipation of litigation:

               (A) Documents and Tangible Things. Ordinarily, a party may not discover
               documents and tangible things that are prepared in anticipation of litigation
               or for trial by or for another party or its representative (including the other
               party's attorney, consultant, surety, indemnitor, insurer, or agent). But,
               subject to Rule 26(b)(4), those materials may be discovered if:
                   (i) they are otherwise discoverable under Rule 26(b)(1); and




  1
   See Dunn v. State Farm, 927 F.2d 869, 875 (5th Cir. 1991) (applying state law to claims of attorney-client
  privilege and federal law to claims of work-product immunity in diversity matter); Davis v. United States, No. 2:05-
  CV-767, 2006 WL 2883042, at *1, n. 1 (W.D. La. Oct. 4, 2006); Conoco Inc. v. Boh Brothers Constr. Co., 191
  F.R.D. 107, 118, n. 6 (W.D. La.1998).



                                                          -2-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 3 of 11 PageID #: 1602




                 (ii) the party shows that it has substantial need for the materials to prepare
                 its case and cannot, without undue hardship, obtain their substantial
                 equivalent by other means.
             (B) Protection Against Disclosure. If the court orders discovery of those
             materials, it must protect against disclosure of the mental impressions,
             conclusions, opinions, or legal theories of a party's attorney or other
             representative concerning the litigation.

  To determine whether a document is protected from disclosure by the work-product doctrine, the

  threshold question is whether the document was prepared in anticipation of litigation. See Upjohn

  Co. v. United States, 449 U.S. 383, 400 (1981). “However, the existence of litigation is not a

  prerequisite; materials qualify for work-product protection if the ‘primary purpose’ for their

  creation was related to potential litigation.” In re Vioxx Prod. Liab. Litig., No. MDL 1657, 2007

  WL 854251, at *3 (E.D. La. Mar. 6, 2007) (citing In re Kaiser Aluminum & Chem. Co., 214 F.3d

  586, 593 (5th Cir. 2000); United States v. Davis, 636 F.2d 1028, 1040 (5th Cir. 1981)).

         Article 506 of the Louisiana Code of Evidence governs attorney-client privilege under

  Louisiana law. The general rule protects confidential communications “made for the purpose of

  facilitating the rendition of professional legal services to the client,” when made by enumerated

  categories of persons:

             (1) Between the client or a representative of the client and the client's lawyer
             or a representative of the lawyer.
             (2) Between the lawyer and a representative of the lawyer.
             (3) By the client or his lawyer, or a representative of either, to a lawyer, or
             representative of a lawyer, who represents another party concerning a matter
             of common interest.
             (4) Between representatives of the client or between the client and a
             representative of the client.
             (5) Among lawyers and their representatives representing the same client.
             (6) Between representatives of the client's lawyer.

  La. C.E. art. 506.


                                                   -3-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 4 of 11 PageID #: 1603




         As a result of the in camera review, the court has determined that certain documents

  previously redacted or withheld are in fact discoverable and should be produced. These documents

  fall into several categories, and the rationale for their production is described by category as

  follows:

     A. Documents and communications pertaining to the setting of reserves

         Because bad faith is alleged, this court previously held that information regarding reserves

  may be discoverable, so long as the document does not incorporate the legal advice or the mental

  impressions of counsel. Doc. 100. The reasoning of that ruling is incorporated herein as a rationale

  for ordering the production of the following documents:

                     Documents Produced to the Court with Document ID Numbers:

                 Document       Relevant Pages to be Produced

                 9              Pp. 41-45 beginning with the 9/8/18 email on p. 41

                 14             Pp. 12-15

                 116            Pp. 11-12

                 148            Pp. 24-28, beginning with 9/18/18 email at bottom of p. 24

                 185            Pp. 15-19, beginning with 9/18/18 email at bottom of p. 15




                                                    -4-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 5 of 11 PageID #: 1604




                          Documents Produced to the Court with Bates Numbers2:

                   Document           Relevant Pages to be Produced

                   1680               all

                   1777               all

                   3513               all

                   2556-2557          see instructions supra for doc. 116

                   2963               see instructions supra for doc. 148

                   4206-4207          see instructions supra for doc. 148

                   2962               all

                   2964               all

                   1866               all

                   3821               all

                   3865               all


      B. Documents and communication pertaining to attorneys’ fees

          Certain portions of the redacted or withheld documents are communications that forward

  or reference attorneys’ fees or billing statements without incorporating any information regarding

  what services the attorneys performed. Following the reasoning of Zloop, Inc. v. Phelps Dunbar

  LLP, the court finds that these documents are not privileged. No. 6:18-CV-00031, 2019 WL

  1320542, at *3 (W.D. La. Mar. 22, 2019). As the Zloop, Inc. court reasoned,



  2
    The process of performing this in camera review was rendered unnecessarily complicated by the fact that UL first
  produced to the court a set of PDFs labeled by document number (1-197), along with a privilege log. After discovering
  that some redacted and/or withheld documents were inadvertently not included in the initial submission, UL produced
  a second set of PDFs and an accompanying second privilege log. In this second production, the file name of each
  PDF is a number or range beginning at 1680, which one would expect to correspond to Bates-style numbering on the
  documents themselves. None of the documents in either submission is actually Bates stamped, which means that the
  court cannot refer to particular Bates-stamped pages as privileged or not, but must instead refer to the documents by
  page number within the PDF in which they appear. To assist the court, UL provided a conversion chart to indicate
  which documents appear on which pages of which PDFs, but on the whole, these submissions were not a model of
  organization, which court urges UL to make every effort to rectify before any further submissions of exhibits to the
  court.

                                                          -5-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 6 of 11 PageID #: 1605




               There is no presumption that a company’s communications with counsel are
               privileged. Instead, a fact-specific inquiry must be made. The attorney-
               client privilege does not apply to materials that contain purely factual data.
               Similarly, a document that simply transmits another document to other
               individuals without more is not protected by the attorney-client privilege.
               Therefore, documents that were “carbon copied” to counsel for
               informational purposes rather than for legal advice are not privileged.
               Furthermore, with particular applicability to this case, the general rule is
               that information regarding attorneys' fees is generally not privileged.

  Id.   (internal citations omitted).          Communications and invoices pertaining to attorney fee

  statements that do not include a description of services rendered are labeled as follows and are

  hereby ordered to be produced. Any redactions pertaining to detailed descriptions of services

  rendered may remain, and UL may redact any sensitive financial information such as banking

  account numbers and any communications relating to unrelated claims.3

                         Documents Produced to the Court with Document ID Numbers

                     Document            Relevant Pages to be Produced

                     1                   all

                     2                   all

                     8                   all

                     25                  pp. 64-67

                     29                  all

                     35                  all

                     61.5                all

                     61                  all

                     62                  pp. 5-7; pp. 10-12.

                     63                  all

                     70                  all

                     75                  all

                     76                  all



  3
    Specifically, Document 80 contains a reference to a claim unrelated to the instant matter, and this irrelevant
  information about an unrelated claim can and should be redacted.

                                                               -6-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 7 of 11 PageID #: 1606



               78.5             all

               80               all

               80.5             all

               85               all

               86               all

               87               all

               89               all

               92               all

               102              all

               108              all

               109              all

               113              all

               135              pp. 75-79

               189              all




                      Documents Produced to the Court with Bates Numbers
                Document      Relevant Pages to be Produced

                1251          see instructions supra for doc. 2

                1495          see instructions supra for doc. 61

                1497          see instructions supra for doc. 62

                1511          see instructions supra for doc. 108

                1545-1548     see instructions supra for doc. 61

                1555-1557     all

                1566          see instructions supra for doc. 61

                1576-1582     see instructions supra for doc. 25 and infra Bates 1875

                1645-1650     see instructions supra for doc. 25 and infra Bates 1875

                1691          see instructions infra for Bates 1875

                1695-1696     see instructions supra for doc. 75

                1716          all

                1723          all


                                                     -7-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 8 of 11 PageID #: 1607



                1741-1742   all

                1768-1769   all

                1800        see instructions supra for doc. 80

                1807        see instructions supra for doc. 75

                1820-1824   see instructions supra for doc. 61

                1857        see instructions supra for doc. 75

                1875        all

                1907-1909   see instructions supra for doc. 76

                2185-2194   see instructions supra for doc. 135

                2196        see instructions supra for doc. 75

                2199-2200   see instructions supra for docs. 25 and 108

                2211        see instructions supra for doc. 75

                2214-2216   all

                2288        see instructions supra for doc. 135

                2302-2307   pp. 1-3

                2323-2331   see instructions supra for docs. 2, 61, and 102

                2367        see instructions supra for doc. 108

                2414-2432   see instructions supra for docs. 25, 75, 108 and 135

                2449        see instructions supra for doc. 189

                2466        all

                2473-2477   see instructions supra for doc. 108

                2485-2487   see instructions supra for doc. 76

                2546-2550   see instructions supra for docs. 2 and 61

                2553        see instructions supra for doc. 61

                2972        see instructions supra for doc. 108

                3564        see instructions supra for doc. 108

                3585        see instructions supra for doc. 108

                3600        see instructions supra for doc. 108

                3614-3617   see instructions supra for docs. 25 and 108 and Bates 2466

                3811-3814   see instructions supra for doc. 61



                                                  -8-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 9 of 11 PageID #: 1608



                    3872          see instructions supra for doc. 108

                    3909          see instructions supra for doc. 108

                    4567          see instructions supra for doc. 75

                    4717-4722     all

                    4733          all

                    4735          all

                    5638          see instructions supra for doc. 61

                    5641          see instructions supra for doc. 61

                    5649          see instructions supra for doc. 61

                    5651          see instructions supra for doc. 61

                    5673-5675     all

                    5740-5742     all

                    5816-5818     all

                    5828-5830     all

                    5832          see instructions supra for doc. 25

                    5835          all

                    5910          see instructions supra for doc. 108

                    6166-6179     all




     C. Documents and communications regarding expert fees

         The in camera submissions included invoices for Matson Driscoll & Damico LLC

  (“MDD”), Sedgwick, and CWA International, Ltd. (“CWA”), who were retained UL counsel

  and/or adjusters as consulting experts on various aspects of the loss. For certain of these invoices,

  the privilege log indicates that the stated basis of privilege for these items is “Redacted invoice fee

  amounts.” The court takes this to mean that UL does not claim privilege over any portion of the

  invoice except the fee amounts. Under the reasoning of Part B, supra, no more privilege should

  attach to the fee bills of experts than to the attorneys who retained them, and these documents



                                                        -9-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 10 of 11 PageID #: 1609




  should be discoverable in their entirety. This reasoning applies to documents labeled 2373-2374,

  2948-2949, and 2959-2960, 4722-23.

          For other expert invoices, the privilege log indicates, “Redacted invoice fee amounts and

  time sheets.” The unredacted fee amounts should be produced to opposing counsel for this subset

  of documents, labeled 2407-2413, 3442-3448.

          Finally, the first five pages of the document labeled 2488-2530 are protected from

  discovery under attorney-client privilege and work product doctrine.4 The remainder of that

  document, consisting of supporting invoices, should be produced to opposing counsel.

      D. Other documents to which privilege or work product doctrine does not apply

          In addition to these broad categories of documents, certain documents are hereby ordered

  to be produced for reasons specific to that document, as detailed in the table below.

          Document 78 contains an email at p. 22-23 on which attorneys are “carbon copied,” but

  which is sent to representatives of Callan Salvage, the company hired to salvage cargo from the

  silo that exploded. The court sees no reason not to consider the Callan representatives as third

  parties who would destroy privilege; thus, the email at Document 78, p. 22 should be produced.

          It is unclear whether UL claims privilege over document 95 (Bates labeled 122-130). The

  document is a series of emails between hired experts coordinating the inspection of the IFG silo

  site. On one hand, one of the privilege logs describes this document as “emails discussing legal

  strategy,” and indicates that the email conversation took place between adjusters and a solicitor.

  On the other hand, the conversion chart provided by UL states for Document 95, “**pp. 463-471

  Underwriters do not claim privilege 122-130.” The court is uncertain what this means, but the


  4
    Again, the fact that the documents are not actually Bates stamped, but are merely grouped into PDFs designated
  with Bates-like numbering, leads to awkwardness in referring to them. It would be simpler to refer to privilege
  attaching to pages 2488-92 if the pages had in fact been marked with those numbers; because they were not marked,
  this simplicity of reference is impossible.

                                                        -10-
Case 2:19-cv-00835-TAD-KK Document 118 Filed 08/23/21 Page 11 of 11 PageID #: 1610




  court will take it to mean that UL discovered an error in the original privilege log and decided to

  that UL does not claim privilege on this document. This being the case, document 95 (pp. 120-

  130) should be produced if it has not already been produced.

                                               III.
                                            CONCLUSION

         Therefore, it is ORDERED that the Motion to Compel (Doc. 64) is GRANTED IN PART

  to the extent that, on or before September 25, 2021, UL is to produce to IFG unredacted versions

  of the documents described above, as referenced on the relevant privilege logs and to amend and

  produce to IFG written discovery responses incorporating the newly-produced documents and

  indicating their responsiveness to IFG’s requests for production.

         THUS DONE AND SIGNED in Chambers this 23rd day of August, 2021.




                                                 -11-
